DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1, 2, 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2010/0015279) in view of Grant (DE 1916440 Derwent Abstract) and Dan et al. (RO 112229 Derwent Abstract).
Regarding Claim 1:  Zhang discloses a method of making gluten free bakery product.  Zhang discloses combining a premix of ingredients to form a dough [0033].  Zhang discloses taking a portion of the pre-mix and then mixing with the remaining portions of the premix 0033].  Zhang discloses that the mix does not need to contain chemical leaveners and can contain only yeast as the leavener [0008].  Zhang discloses controlling the dough temperature of 60°F to 80°F so that there is no leavening that occurs during mixing [0033].  Zhang discloses baking without resting [0033].
Zhang does not disclose a yeast brew.
Zhang does not disclose homogenizing the water and yeast.
Grant discloses a stable yeast brew containing water and yeast [abstract].  Grant discloses combining the yeast brew and initiate gassing in the brew and then cooling the temperature of the brew [abstract].  Grant discloses combining the cooled yeast brew with additional dough ingredients including flour, shortening, sugar, salt and water [abstract].
Dan discloses a yeast suspension prepared by homogenizing water and yeast and corn germ flour [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include adding a yeast brew to dough ingredients 
Further it would have been obvious to modify the method of Zhang to utilize the homogenized yeast as in Dan in order to provide a homogenous mixture of yeast and water, making it easier to evenly mix with the remaining ingredient in the pre-mix. 
Regarding Claim 2:  Zhang as modified discloses as discussed above in claim 1.  Zhang discloses adding sugars as source of energy for the yeast [0027].  Zhang does not disclose that the yeast broth contains sugar.  Grant discloses including sugar in the yeast brew [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include sugar in the yeast brew as in Grant in order to provide food for the yeast. 
Regarding Claim 4:  Zhang discloses as discussed above in claim 1.  Zhang discloses controlling the dough temperature of 60°F to 80°F so that there is no leavening that occurs during mixing [0033].
Regarding Claim 5:  Zhang discloses as discussed above in claim 4.   Zhang does not disclose controlling the temperature of the yeast.  
Grant discloses cooling the yeast brew to 60°F or lower.  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include cooling the yeast brew to 60°F or lower in order to suppress further fermentation of the yeast broth. 
Although Grant does not disclose a temperature of about 65°F to about 70°F, they are substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985),
Regarding Claim 6:  Zhang discloses as discussed above in claim 1.  Zhang discloses using an impingement oven [0036; 0037].  An impingement oven is a type of convection oven and therefore meets the claim limitation.
Regarding Claim 7:  Zhang discloses as discussed above in claim 1.  Zhang does not require a chemical leavener and can solely utilize yeast and can contain salt, flour, eggs, and protein [0018; 0033; 0059].  Grant does not disclose a chemical leavener and discloses flour and salt [Abstract].
Regarding Claim 8:  Zhang discloses as discussed above in claim 1.  Zhang discloses controlling the dough temperature of 60°F to 80°F so that there is no leavening that occurs during mixing [0033].
Although Zhang does not disclose about 65°F to about 75°F one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Zhang overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Regarding Claim 9:  Zhang discloses as discussed above in claim 1.  Zhang discloses baking the dough at a temperature of 420°F [0036; 0037].
Regarding Claim 10:  Zhang discloses as discussed above in claim 1.  Zhang discloses making bread, flat bread, or pizza [0031].
Regarding Claim 11:  Zhang discloses a method of making gluten free bakery product.  Zhang discloses combining a premix of ingredients to form a dough [0033].  Zhang discloses taking a portion of the pre-mix and then mixing with the remaining portions of the premix 0033].  Zhang discloses that the mix does not need to contain chemical leaveners can solely utilize yeast as the leavener [0008; 0018; 0059].  Zhang discloses controlling the dough temperature of 60°F to 80°F so 
Zhang does not disclose a yeast brew.
Zhang does not disclose homogenizing the water and yeast.
Grant discloses a stable yeast brew containing water and yeast [abstract].  Grant discloses combining the yeast brew and initiate gassing in the brew and then cooling the temperature of the brew [abstract].  Grant discloses combining the cooled yeast brew with additional dough ingredients including flour, shortening, sugar, salt and water [abstract].  Grant does not disclose a chemical leavener and discloses flour and salt [Abstract].  Grant does not disclose a chemical leavener and discloses flour and salt [Abstract].
Dan discloses a yeast suspension prepared by homogenizing water and yeast and corn germ flour [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include adding a yeast brew to dough ingredients sine Zhang allows for parts of the pre-blend to added together in different combinations and since the yeast brew would have provided the gas necessary for rising during baking.
Further it would have been obvious to modify the method of Zhang to utilize the homogenized yeast as in Dan in order to provide a homogenous mixture of yeast and water making it easier to evenly mix with the remaining ingredient in the pre-mix. 
Regarding Claim 12:  Zhang discloses as discussed above in claim 11.  Zhang discloses making bread, flat bread, or pizza [0031].
Regarding Claim 13:  Zhang discloses as discussed above in claim 11.  Zhang discloses that the method can solely utilize yeast and can contain salt, flour, eggs, and protein [0018; 0033; 0059].  Grant does not disclose a chemical leavener and discloses flour and salt [Abstract].
Regarding Claim 14:    Zhang as modified discloses as discussed above in claim 11.  Zhang discloses adding sugars as source of energy for the yeast [0027].  Zhang does not disclose that the yeast broth contains sugar.  Grant discloses including sugar in the yeast brew [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include sugar in the yeast brew as in Grant in order to provide food for the yeast. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2010/0015279) in view of Grant (DE 1916440 Derwent Abstract) and Dan et al. (RO 112229 Derwent Abstract) as applied to claim 1 above and in further view of Tollefson et al. (US 4,018,898).
Regarding Claim 3:  Zhang discloses as discussed above in claim 1.  Zhang does not disclose wherein mixing the yeast broth with a pre-blend of dry ingredients to form a batter further comprises blending the yeast broth with the pre-blend of dry ingredients at a first speed for a first duration and at a second speed for a second duration, the second speed higher than the first speed.
Tollefson discloses mixing dough at a low speed and then at a higher speed [col. 5, lines 25-28].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include mixing the dough at low speed and then at higher speed as in Tollefson to insure that the ingredients were adequately mixed.
Claims 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2010/0015279) in view of Grant (DE 1916440 Derwent Abstract), Christensen et al. (US 2006/0216388), and Dan et al. (RO 112229 Derwent Abstract).
Regarding Claim 15:  Zhang discloses a method of making gluten free bakery product.  Zhang discloses combining a premix of ingredients to form a dough [0033].  Zhang discloses taking 
Zhang does not disclose a yeast brew containing water, yeast, and oil.
Zhang does not disclose homogenizing the water, yeast, and oil.
Grant discloses a stable yeast brew containing water and yeast [abstract].  Grant discloses combining the yeast brew and initiate gassing in the brew and then cooling the temperature of the brew [abstract].  Grant discloses combining the cooled yeast brew with additional dough ingredients including flour, shortening, sugar, salt and water [abstract].  Grant does not disclose a chemical leavener and discloses flour and salt [Abstract].
Christensen discloses mixing yeast, water and oil first before mixing with remaining ingredients [0031].
Dan discloses a yeast suspension prepared by homogenizing water and yeast and corn germ flour [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include adding a yeast brew to dough ingredients sine Zhang allows for parts of the pre-blend to added together in different combinations and since the yeast brew would have provided the gas necessary for rising during baking.
Further it would have been obvious to modify the method of Zhang to include oil in the brew mixture as in Christensen in order to provide a source of fat to the dough. 
Further it would have been obvious to modify the method of Zhang to utilize the homogenized yeast as in Dan in order to provide a homogenous mixture of yeast and water making it easier to evenly mix with the remaining ingredient in the pre-mix. 
Regarding Claim 17:  Zhang discloses as discussed above in claim 1.  Zhang discloses controlling the dough temperature of 60°F to 80°F so that there is no leavening that occurs during mixing [0033].
Regarding Claim 18:  Zhang discloses as discussed above in claim 1.  Zhang discloses using an impingement oven [0036; 0037].  An impingement oven is a type of convection oven and therefore meets the claim limitation.
Regarding Claim 19:  Zhang discloses as discussed above in claim 15.  Zhang discloses that the method can solely utilize yeast and can contain salt, flour, eggs, and protein [0018; 0033; 0059].  Grant does not disclose a chemical leavener and discloses flour and salt [Abstract].
Regarding Claim 20:  Zhang discloses as discussed above in claim 15.  Zhang discloses making bread, flat bread, or pizza [0031].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2010/0015279) in view of Grant (DE 1916440 Derwent Abstract), Christensen et al. (US 2006/0216388), and Dan et al. (RO 112229 Derwent Abstract) as applied to claim 15 above and in further view of Tollefson et al. (US 4,018,898).
Regarding Claim 16:  Zhang discloses as discussed above in claim 1.  Zhang does not disclose wherein mixing the yeast broth with a pre-blend of dry ingredients to form a batter further comprises blending the yeast broth with the pre-blend of dry ingredients at a first speed for a first duration and at a second speed for a second duration, the second speed higher than the first speed.
Tollefson discloses mixing dough at a low speed and then at a higher speed [col. 5, lines 25-28].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include mixing the dough at low speed and then at higher speed as in Tollefson to insure that the ingredients were adequately mixed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793